946 F.2d 1573
SOCIETY OF SEPARATIONISTS, INC., et al., Plaintiffs-Appellants,v.Guy HERMAN, Judge of the Travis County Court of Law, et al.,Defendants-Appellees.
No. 90-8660.
United States Court of Appeals,Fifth Circuit.
Nov. 1, 1991.

John W. Vinson, Austin, Tex., for plaintiffs-appellants.
James M. McCormack, Asst. Co. Atty., Ken Oden, Travis Co. Atty., Austin, Tex., for defendants-appellees.
Appeal from the United States District Court for the Western District of Texas;  Walter S. Smith, Jr., Judge.
(Opinion August 28, 1991, 5 Cir., 1991, 939 F.2d 1207)
Before CLARK, Chief Judge, POLITZ, KING, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

BY THE COURT:

1
A majority of the Judges in active service, on the Court's own motion, having determined to have this case reheard en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.   The Clerk will specify a briefing schedule for the filing of supplemental briefs.